The petition for certification by the commissioner of children and families for appeal from the Appellate Court, 68 Conn. App. 427 (AC 20866), is granted, limited to the following issues:
*917The Supreme Court docket number is SC 16732.
Susan Quinn Cobb, assistant attorney general, in support of the petition.
Sandra A. Trionfini, in opposition.
Decided April 19, 2002
“Did the Appellate Court properly conclude that: (1) the appeal was not moot because it met the test of ‘capable of repetition, yet evading review’; (2) under General Statutes § 17a-12 (a), the court must determine that the requested transfer is in the juvenile’s best interest; and (3) the court was required to determine the juvenile’s competency before transferring him from Long Lane School to John R. Manson Youth Institution?”